UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1965


WILLIAM SCOTT DAVIS, JR., on behalf of and as next friend
of J.F.D., a minor,

                Plaintiff - Appellant,

          and

J.F.D., a minor,

                Plaintiff,

          v.

MELANIE A. SHEKITA, Individually and as a Wake County NC
Assistant District Attorney for the State of North Carolina;
MICHELLE SAVAGE, individually and as a Police Detective for
the Cary North Carolina Police Department; DANIELLE DOYLE,
individually and as a Wake County North Carolina Department
of Health and Human Services Child Protective Services
Social Worker; ERIC CRAIG CHASSE, individually and as a Wake
County North Carolina Family Court Judge; MIKE EASLEY,
individually and as Governor of the State of North Carolina;
BEVERLY PERDUE, individually and as Governor of the State of
North Carolina,

                Defendants - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:12-cv-00504-H)


Submitted:   November 22, 2016             Decided:   November 29, 2016
Before DIAZ and   THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William     Scott    Davis,    Jr.,        seeks   to    appeal     the   district

court’s text order denying his Fed. R. Civ. P. 60(b) motion in a

closed 42 U.S.C. § 1983 (2012) action.                       We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

     Parties     are     accorded    30    days     after       the    entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

May 5, 2016.     The notice of appeal was filed on August 18, 2016. *

Because Davis failed to file a timely notice of appeal or to

obtain    an   extension    or     reopening       of   the     appeal    period,     we

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal   contentions        are    adequately      presented      in   the




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           3
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    4